Order entered August 7, 2018




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00210-CV

                 IN THE INTEREST OF A.A.E. AND J.O.E., CHILDREN

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-53528-2014

                                         ORDER
       Before the Court is the July 26, 2018 second motion of Jeremy J. Poet to withdraw as

counsel for appellee, Michael C. Enge. We GRANT the motion. We DIRECT the Clerk of this

Court to remove Mr. Poet as counsel for appellee. Appellee is now appearing before the Court

pro se. We DIRECT the Clerk of this Court to send a copy of this order and all future

correspondence to appellee at:

       353 Frosty Hollow Rd.
       Denison, Texas 75021

       (903) 271-4948

                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE